Citation Nr: 0118799	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  00-08 399	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran had active service from November 1965 to 
November 1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

The Board notes that, in a rating decision of January 1984, 
the RO granted service connection (and a 50 percent 
evaluation) for post-traumatic stress disorder (PTSD) with 
severe schizoid features.  

In a subsequent rating decision of March 1986, the veteran's 
previous 50 percent evaluation for PTSD was reduced to 
30 percent.  However, in a rating decision of February 1988, 
the veteran's previous 50 percent evaluation for PTSD was 
effectively restored.  

In a decision of April 1993, the Board granted a 70 percent 
evaluation for service-connected PTSD.  This 70 percent 
evaluation was effectuated by a rating decision of 
October 1993.  At the current time, PTSD is the veteran's 
only service-connected disability.  


REMAND

In June 1999, there was received the veteran's current claim 
of entitlement to a total disability rating for compensation 
purposes based on individual unemployability.  At that time, 
the veteran stated that he had last worked in January of 
1973.  The veteran additionally argued that, while his PTSD 
had worsened, he also suffered from asthma, which, in his 
opinion, was secondary to service-connected PTSD.  

Following the November 1999 rating action, the veteran 
submitted a notice of disagreement which made clear that he 
was claiming secondary service connection for asthma, and was 
further contending that his asthma, which was brought on by 
PTSD, was largely responsible for his unemployability.  The 
RO has never addressed the issue of entitlement to secondary 
service connection for bronchial asthma.  

The Board notes that, on VA psychiatric examination in 
September 1999, the veteran was described as having not been 
able to work since 1973.  Additionally noted was that the 
veteran had "difficulty with asthma, as well as his 
psychiatric difficulties, that led to his not being able to 
work."  

The Board observes that, pursuant to recent decisions of the 
United States Court of Appeals for Veterans Claims, a claim 
which is inextricably intertwined with another claim which 
remains undecided and pending before the VA must be 
adjudicated prior to a final order on the pending claim.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1990).  However, to 
date, the RO had not formally adjudicated the issue of 
entitlement to secondary service connection for bronchial 
asthma, a necessary prerequisite to the adjudication of the 
veteran's claim of entitlement to a total disability rating 
for compensation purposes based on individual 
unemployability.  

Finally, the Board notes that, during the pendency of the 
veteran's appeal, there has been a significant change in the 
law.  More specifically, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of the VA with respect to the duty 
to assist, and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  Moreover, this change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment, 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

The case is REMANDED for the following actions:  

1.  The RO should specifically adjudicate 
the issue of entitlement to secondary 
service connection for asthma.  The RO 
should additionally review the claims 
file, and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed as to 
this issue.  If this particular claim is 
denied and the veteran or his 
representative files a notice of 
disagreement, a statement of the case 
should be issued.  If such statement of 
the case is timely appealed, the issue of 
entitlement to secondary service 
connection for bronchial asthma should be 
certified to the Board for appellate 
consideration.  

2.  All medical records of any treatment 
the veteran has received for PTSD since 
the September 1999 VA psychiatric 
examination should be obtained for 
association with the claims folder.  The 
veteran should be asked to execute 
releases for obtaining any existing 
private clinical records.  

3.  The veteran should then be afforded a 
VA psychiatric examination in order to 
determine the current severity of his 
service-connected PTSD.  All clinical 
findings should be reported in detail.  
The examining psychiatrist must be 
furnished with a copy of the general 
rating criteria for evaluation of 
psychiatric disorders which became 
effective November 7, 1996.  The 
physician must comment on the presence or 
absence of every symptom and clinical 
finding required for ratings from zero 
percent to 100 percent, and, where 
present, the frequency and severity 
thereof.  It is requested that the 
examiner describe the degree of 
psychiatric impairment due to PTSD in 
terms of the rating criteria, as 
distinguished from using GAF scores, 
inasmuch as GAF scores are not precisely 
compatible with the schedular rating 
criteria.  

4.  The RO should then readjudicate the 
veteran's claim of entitlement to a total 
disability rating for compensation 
purposes based on individual 
unemployability.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue(s) currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.  The purpose of this REMAND is to obtain additional 
development, to ensure due process of law, and to comply with 
recently enacted legislation.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



